An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.}

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE STATE OF NEVADA, ON No. 65918
RELATIONS OF ITS DEPARTMENT OF
TRANSPORTATION,

   mm

THE ALEXANDER GENDALL AND
LILY GENDALL TRUST; AND _ OCT 2 2 20"!
CARMIC, INC, A NEVADA i TRACE K. LmDEMAN

CLER l ,
CORPORATION, W K ‘5”: S JPREME COMET
Res ancients. : "DEgUT‘? CLERK 3’

ORDER DISMISSING APPEAL

 

 

 

 

 

 

 

 

 

 

Pursuant to the stipulatian of the 'partieej and cause
appearing, this appeal is dismissed. The parties shall "bear their own costs
and attorney fees. NRA? 423(k)).

It is; an DRBERED.

CLERK OF THE SUPREME COURT
TRACER K. 1" Elv

 

BY:

cc: Hon. Valerie J. Vega, District J mng
Chapman Law Firm, RCILas Vegas
Attorney GaneralfLas Vegas
Attorney GeneralfCarson City
Law Ofﬁces of Kermitt L. Waters
Eighth District Court Clerk

0F

aux-192M; Baum
NvaA

CLERK‘S ORDER

502494: «@130 ;.